—Judgment unanimously affirmed. Memorandum: Defendant, while represented by competent counsel, knowingly, voluntarily and intelligently pleaded guilty to one count of sexual abuse in the first degree (Penal Law § 130.65 [3]) in full satisfaction of all charges in the indictment. Defendant stated that he understood the plea agreement and that he had sufficient time to discuss it with his retained counsel. Defendant later made a motion to withdraw his plea of guilty, alleging that he was coerced by his attorney and that he is innocent of sexual abuse. County Court conducted an evidentiary hearing on those contentions and concluded that defendant’s contentions were not credible. The
*982court’s findings are supported by the record, and the court did not abuse its discretion in denying defendant’s motion to withdraw the plea (see, CPL 220.60 [3]; People v Peavy, 225 AD2d 1082, 1083, lv denied 88 NY2d 883; People v Hakim, 216 AD2d 321, lv denied 86 NY2d 795). (Appeal from Judgment of Genesee County Court, Morton, J. — Sexual Abuse, 1st Degree.) Present — Denman, P. J., Green, Pigott, Jr., Callahan and Fallon, JJ.